Case 1:20-cr-00388-DLC Document 14 Filed 08/06/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

en ee x
UNITED STATES OF AMERICA, 20cr388 (DLC)
-v- ORDER
VLADIMIR REYES, Tospe spyy
sm UMENT
Defendant. : | JOCUMET
: | LEC TRUNICALLY FILED
Sr sr nn ee X DOC #:

 

 

: DATE FILED: O16 [020

 

 

 

 

 

 

DENISE COTE, District Judge:

The Court having stayed defendant Viadimir Reyes’s release
on bail, it is hereby

ORDERED that a bail review is scheduled for Monday, August
10, 2020, at 2:30 p.m. in which counsel for the defendant and
the Government shall participate. The parties shail use the
following dial-in credentials for the telepnone conference:

Dial-in: 888-363-4749
Access code: 4324948

IT IS FURTHER ORDERED that the parties shall use a landline
if one is available.

IT 1S FURTHER ORDERED that the Government shall attempt to
arrange for the defendant's participation in the telephone

conference if the institution in which he is incarcerated

 
Case 1:20-cr-00388-DLC Document 14 Filed 08/06/20 Page 2 of 2

permits such participation.

Dated: New York, New York
August 6, 2020 . a

ffs

f

   
 

Ph pass (bly
DENISE COTE
United States District Judge

 
